Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.34 Page 1 of 11



      FREEMAN MATHIS & GARY LLC
  1 KIRSTEN PATZER / MA Bar No. 668564
      60 State Street, Suite 600
  2 Boston, MA 02109
      Telephone: 617.963.5983
  3 Email: kpatzer@fmglaw.com

  4 CHAD WEAVER / CA Bar No. 191984
      3030 Old Ranch Parkway, Suite 280
  5 Seal Beach, CA 90740
      Telephone: 562.583.2126
  6 Email: cweaver@fmglaw.com

  7 Attorneys for Defendants

  8
    NEW RIVER INVESTMENTS, INC., RODITI &
    RODITI, LLC, ALBERTO RODITI, and
  9 GUILLERMO RODITI DOMINGUEZ

 10

 11                         UNITED STATES DISTRICT COURT

 12                FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 13
      Manuel Roditi and Venice Berjano             Case No. 3:20-cv-01908-BEN-MSB
 14

 15                   Plaintiffs,                  DEFENDANTS’ ANSWER

 16
            v.
 17
      New River Investments, Inc, Roditi &
 18 Roditi, LLC, Alberto Roditi, and
      Guillermo Roditi Dominguez
 19

 20                  Defendants.

 21

 22

 23         Defendants New River Investments, Inc., Roditi & Roditi, LLC, Alberto
 24 Roditi, and Guillermo Roditi Dominguez (collectively “Defendants”) respectfully

 25 answer the Complaint filed by Manuel Roditi and Venice Berjano (collectively

 26 “Plaintiffs”), and admit, deny, and allege as follows:
 27 //

 28 //
                                               1
      ANSWER                                                 Case No. 3:20-cv-01908-BEN-MSB
Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.35 Page 2 of 11




  1                               JURISDICTION AND VENUE
  2     1. To the extent that Paragraph 1 contains a legal conclusion or legal conclusions,
  3        Defendants need not respond. Defendants admit that Plaintiffs purport to
  4        invoke the Court’s jurisdiction pursuant to 28 U.S.C. § 1332. Except as
  5        expressly admitted, Defendants deny the remaining allegations in Paragraph 1
  6        of the Complaint.
  7     2. To the extent that Paragraph 2 contains a legal conclusion or legal conclusions,
  8        Defendants need not respond. Defendants admit that Plaintiffs purport to
  9        invoke the Court’s jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1337,
 10        and § 27 Securities Exchange Act of 1934 (“Exchange Act”). Defendants
 11        further admit that Plaintiffs purport to bring their claims pursuant to section
 12        10(b) of the Exchange Act, and the rules and regulations promulgated
 13        thereunder, including SEC Rule 10b-5.
 14     3. To the extent that Paragraph 3 contains a legal conclusion or legal conclusions,
 15        Defendants need not respond. Defendants admit that Plaintiffs purport to
 16        invoke the Court’s jurisdiction pursuant to 28 U.S.C. § 1367(a). Except as
 17        expressly admitted, Defendants deny the remaining allegations in Paragraph 3
 18        of the Complaint.
 19     4. To the extent that Paragraph 4 contains a legal conclusion or legal conclusions,
 20        Defendants need not respond. Defendants admit that Plaintiffs purport to
 21        invoke the Court’s jurisdiction pursuant to § 27 of the Exchange Act and 28
 22        U.S.C. § 1391(b). Except as expressly admitted, Defendants deny the
 23        remaining allegations in Paragraph 4 of the Complaint.
 24

 25                                         THE PARTIES
 26     5. Defendants have insufficient information to admit or deny the allegations in
 27        Paragraph 5 of the Complaint and therefore deny them.
 28     6. Defendants have insufficient information to admit or deny the allegations in
                                               2
      ANSWER                                                   Case No. 3:20-cv-01908-BEN-MSB
Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.36 Page 3 of 11




  1        Paragraph 6 of the Complaint and therefore deny them.
  2     7. Defendants admit that New River Investments, Inc. (“NRI”) is a registered
  3        corporation with the state of Nevada and maintains their principal office in Los
  4        Angeles, California. Except as expressly admitted, Defendants deny the
  5        remaining allegations in Paragraph 7 of the Complaint.
  6     8. Defendants admit that Roditi & Roditi, LLC (“R&R”) is a registered
  7        corporation with the state of Florida and maintains their principal office in Los
  8        Angeles, California. Except as expressly admitted, Defendants deny the
  9        remaining allegations in Paragraph 8.
 10     9. To the extent the allegations in Paragraph 9 relate to Defendant Alberto Roditi
 11        (“Alberto), he denies that he resides in Vail, Colorado. Alberto admits that he
 12        resides in Ft. Lauderdale, Florida and he is engaged in business in Los Angeles,
 13        California.
 14     10.To the extent the allegations in Paragraph 10 relate to Defendant Guillermo
 15        Roditi Dominguez (“Guillermo”), he admits that he resides and conducts
 16        business in Los Angeles, California.
 17

 18                                 MATERIAL ALLEGATIONS
 19     11. Defendants deny the allegations in Paragraph 11 of the Complaint.
 20     12. Defendants admit the allegations in Paragraph 12 of the Complaint.
 21     13. Defendants deny that Plaintiffs began investing with NRI in April 2000.
 22        Defendants admit that Plaintiffs began their investment relationship with NRI
 23        in April 2011. To the extent that Paragraph 13 purports to allege what Plaintiffs
 24        “believed,” Defendants lack knowledge or information sufficient to form a
 25        belief as to the truth of those allegations, and on that basis denies each and
 26        every such allegation. Except as expressly admitted, Defendants deny the
 27        remaining allegations in Paragraph 13.
 28     14. Defendants admit that Plaintiffs maintained three investment accounts
                                               3
      ANSWER                                                    Case No. 3:20-cv-01908-BEN-MSB
Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.37 Page 4 of 11




  1        through NRI. Except as expressly admitted, Defendants deny the remaining
  2        allegations in Paragraph 14.
  3     15. Defendants admit that NRI managed two accounts for Plaintiffs custodied at
  4        TD Ameritrade and Interactive Brokers. Except as expressly admitted,
  5        Defendants deny the remaining allegations in Paragraph 15.
  6     16. Defendants lack knowledge or information sufficient to admit or deny the
  7        allegations of damages in Paragraph 16 of the Complaint and therefore deny
  8        them. Defendants deny the remaining allegations in Paragraph 16.
  9     17. Defendants lack knowledge or information sufficient to admit or deny the
 10        allegations in Paragraph 17 of the Complaint and therefore deny them.
 11     18. Defendants deny the allegations in Paragraph 18 of the Complaint.
 12     19. Defendants deny the allegations in Paragraph 19 of the Complaint.
 13     20. Defendants lack knowledge or information sufficient to admit or deny the
 14        allegations in Paragraph 20 of the Complaint and therefore deny them.
 15     21. Defendants deny the allegations in Paragraph 21 of the Complaint.
 16     22. Defendants deny the allegations in Paragraph 22 of the Complaint.
 17     23. Defendants deny the allegations in Paragraph 23 of the Complaint.
 18     24. Defendants deny the allegations in Paragraph 24 of the Complaint.
 19     25. Defendants deny the allegations in Paragraph 25 of the Complaint.
 20     26. Defendants deny the allegations in Paragraph 26 of the Complaint.
 21     27. Defendants deny the allegations in Paragraph 27 of the Complaint.
 22     28. To the extent that Paragraph 28 sets forth allegations concerning other
 23        financial institutions and/or businesses, Defendants lack knowledge or
 24        information sufficient to form a belief as to the truth of those allegations and
 25        on that basis deny each and every such allegation.
 26     29. Defendants deny the allegations in Paragraph 29 of the Complaint.
 27     30. Defendants deny the allegations in Paragraph 30 of the Complaint.
 28     31. Defendants deny the allegations in Paragraph 31 of the Complaint.
                                               4
      ANSWER                                                    Case No. 3:20-cv-01908-BEN-MSB
Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.38 Page 5 of 11




  1     32. Defendants deny the allegations in Paragraph 32 of the Complaint.
  2

  3                                 SAFE HARBOR PROVISION
  4     33. To the extent that Paragraph 33 contains a legal conclusion or legal
  5        conclusions, Defendants need not respond. Except as expressly admitted,
  6        Defendants deny the remaining allegations in Paragraph 33.
  7

  8                                FIRST CLAIM FOR RELIEF
  9       VIOLATION OF SECTION 10(B) PF THE EXCHANGE ACT AND RULE 10B-5
 10     34. Defendants repeat and incorporate by reference its answers to Paragraphs 1
 11        through 33 as though fully set forth herein.
 12     35. The factual allegations and legal conclusions contained in Paragraph 35 of the
 13        Complaint are denied
 14     36. To the extent that Paragraph 36 contains a legal conclusion or legal
 15        conclusions, Defendants need not respond. Except as expressly admitted,
 16        Defendants deny the remaining allegations in Paragraph 36.
 17     37. Defendants deny the allegations in Paragraph 37 of the Complaint.
 18     38. The factual allegations and legal conclusions contained in Paragraph 38 of the
 19        Complaint are denied.
 20     39. The factual allegations and legal conclusions contained in Paragraph 39 of the
 21        Complaint are denied.
 22     40. The allegations contained in Paragraph 40 are denied.
 23

 24                                SECOND CLAIM FOR RELIEF
 25         VIOLATION OF CALIFORNIA CORPORATION CODE §§ 25401 AND 25501
 26     41. Defendants repeat and incorporate by reference its answers to Paragraphs 1
 27        through 40 as though fully set forth herein.
 28     42. Paragraph 42 contains solely legal conclusions to which a response is not
                                               5
      ANSWER                                                   Case No. 3:20-cv-01908-BEN-MSB
Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.39 Page 6 of 11




  1          required.
  2     43. The factual allegations and legal conclusions contained in Paragraph 43 of the
  3          Complaint are denied.
  4     44. The allegations contained in Paragraph 44 of the Complaint are denied.
  5

  6                                   THIRD CLAIM FOR RELIEF
  7                              NEGLIGENT MISREPRESENTATION
  8     45. Defendants repeat and incorporate by reference its answers to Paragraphs 1
  9          through 44 as though fully set forth herein.
 10     46. The allegations contained in Paragraph 46 of the Complaint are denied.
 11     47. The allegations contained in Paragraph 47 of the Complaint are denied.
 12     48. The allegations contained in Paragraph 48 of the Complaint are denied.
 13     49. The allegations contained in Paragraph 49 of the Complaint are denied.
 14     50. The allegations contained in Paragraph 50 of the Complaint are denied.
 15     51. The allegations contained in Paragraph 51 of the Complaint are denied.
 16     52. The allegations contained in Paragraph 52 of the Complaint are denied.
 17

 18                                  FOURTH CLAIM FOR RELIEF
 19                                  BREACH OF FIDUCIARY DUTY
 20     53. Defendants repeat and incorporate by reference its answers to Paragraphs 1
 21          through 52 as though fully set forth herein.
 22     54. The factual allegations and legal conclusions contained in Paragraph 54 of the
 23          Complaint are denied.
 24     55. The factual allegations and legal conclusions contained in Paragraph 55 of the
 25          Complaint are denied.
 26     56. The factual allegations and legal conclusions contained in Paragraph 56 of the
 27          Complaint are denied.
 28     //
                                                 6
      ANSWER                                                   Case No. 3:20-cv-01908-BEN-MSB
Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.40 Page 7 of 11




  1                                  AFFIRMATIVE DEFENSES
  2                               FIRST AFFIRMATIVE DEFENSE
  3     Plaintiffs fail to state a claim upon which relief may be granted.
  4                              SECOND AFFIRMATIVE DEFENSE
  5     Plaintiffs’ causes of actions are barred in whole or in part by the applicable statutes
  6 of limitations or repose.

  7                               THIRD AFFIRMATIVE DEFENSE
  8     Plaintiffs failed to mitigate their damages, and to the extent that Plaintiffs may be
  9 entitled to such damages, which Defendants specifically deny, they are barred from

 10 any recovery therefrom.

 11                             FOURTH AFFIRMATIVE DEFENSE
 12        The damages, if any, allegedly suffered by Plaintiffs were proximately caused,
 13 or were the consequence of the conduct, actions, omissions, negligence or intentional

 14 acts of the Plaintiffs and/or parties other than Defendants.

 15                              FIFTH AFFIRMATIVE DEFENSE
 16        At all relevant times, Defendants acted in good faith and at no time acted
 17 intentionally, fraudulently, negligently, or recklessly with respect to any matter

 18 alleged in the Complaint.
 19                              SIXTH AFFIRMATIVE DEFENSE
 20        Plaintiffs’ losses, if any, were caused by market, economic, or other forces,
 21 and not from any act or omission of Defendants.

 22                             SEVENTH AFFIRMATIVE DEFENSE
 23        Plaintiffs’ claims are barred because they failed to plead fraud or its predicate
 24 acts with sufficient particularity under the Private Securities Litigation Reform Act

 25 and Rule 9 of the Federal Rules of Civil Procedure.

 26                              EIGHT AFFIRMATIVE DEFENSE
 27        Plaintiffs’ damages, if any, were the proximate result of their own conduct and
 28 decisions, and Plaintiffs engaged in such conduct and made decisions knowing full
                                                 7
      ANSWER                                                       Case No. 3:20-cv-01908-BEN-MSB
Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.41 Page 8 of 11




  1 well the risks involved, so as to have assumed any such risks and the likely

  2 consequences of such risks.

  3                             NINTH AFFIRMATIVE DEFENSE
  4        Plaintiffs ratified all actions and/or omissions of which Plaintiffs now
  5 complain.

  6                            TENTH AFFIRMATIVE DEFENSE
  7        Plaintiffs directed, approved, and/or authorized each and every transaction in
  8 their account and/or ratified, accepted, acquiesced, and confirmed in all respects such

  9 transactions. Consequently, their claims are barred by the equitable doctrines of

 10 estoppel, laches, ratification, and waiver.

 11                          ELEVENTH AFFIRMATIVE DEFENSE
 12        Plaintiffs are barred from seeking or obtaining any relief from Defendant by
 13 the equitable doctrine of unclean hands.

 14                           TWELFTH AFFIRMATIVE DEFENSE
 15        Plaintiffs’ claims are barred because Defendant fully performed any and all
 16 contractual, statutory, and other duties that may have been owed to Plaintiffs under

 17 applicable law, except for those obligations the performance of which were excused

 18 by the conduct or omissions of Plaintiffs, including but not limited to Plaintiffs’
 19 breaches and/or failure to perform their obligations.

 20                         THIRTEENTH AFFIRMATIVE DEFENSE
 21        Defendants herby reserve their right to assert additional defenses not asserted
 22 herein, as investigation and discovery may reveal the existence of such defenses not

 23 presently known to them.

 24 //

 25 //

 26 //
 27 //

 28 //
                                                  8
      ANSWER                                                    Case No. 3:20-cv-01908-BEN-MSB
Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.42 Page 9 of 11




  1                                   PRAYER FOR RELIEF
  2 Wherefore, Defendants pray as follows:

  3     1. That the Complaint be dismissed against Defendants with prejudice;
  4     2. That Plaintiff takes nothing by its action, and that Judgment be entered in
  5        favor of Defendants; and
  6     3. That Defendants be awarded any and all further relief, in law or equity, to
  7        which they are entitled.
  8

  9
      Dated: December 28, 2020              FREEMAN MATHIS & GARY, LLP

 10

 11
                                            By:         /s Chad Weaver           _
 12                                                Chad Weaver
 13                                                Kirsten Patzer**
                                                   Attorneys for Defendants
 14

 15

 16
      ** Pro Hac Vice Admission Pending
 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                               9
      ANSWER                                                   Case No. 3:20-cv-01908-BEN-MSB
                                                             Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.43 Page 10 of 11




                                                                  1                                      PROOF OF SERVICE
                                                                             I am over 18 years of age and not a party to this action.
                                                                  2
                                                                             I am employed in Orange County, California, in the office of an active member of the
                                                                  3
                                                                      State Bar of California. My business address is 3030 Old Ranch Parkway, Suite 280, Seal
                                                                  4
                                                                      Beach, California 90740.
                                                                  5
                                                                             On December 28, 2020, I served a copy of the document entitled:
                                                                  6
                                                                                                        DEFENDANTS’ ANSWER
                                                                  7
                                                                      in the manners described below:
                                                                  8
                                                                                    By NEXGEN Portal: I caused the above-referenced document(s) to
                                                                  9                  filed and served through the NEXGEN Portal, and for delivery to
                                                                                     the addressee(s) listed on the service list.
                                                                 10
                                                                             I declare under penalty of perjury under the laws of the State of California that the
                                                                 11
                                                                      foregoing is true and correct.
                                                                 12
FREEMAN MATHIS & GARY, LLP




                                                                             Executed on December 28, 2020, at Seal Beach, California
                             3030 Old Ranch Parkway, Suite 280




                                                                 13
                                   Seal Beach, CA 90740




                                                                 14
                                                                                                                   __________________________________
                                                                 15                                                Mariana Sanders
                                                                 16

                                                                 17

                                                                 18

                                                                 19
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                      1
                                                             Case 3:20-cv-01908-BEN-MSB Document 11 Filed 12/28/20 PageID.44 Page 11 of 11




                                                                  1                                          SERVICE LIST

                                                                  2                Manuel Roditi and Venice Berjano v. New River Investments, Inc, Roditi &
                                                                                        Roditi, LLC, Alberto Roditi, and Guillermo Roditi Dominguez
                                                                  3
                                                                                                     Case No. 3:20-cv-01908-BEN-MSB
                                                                  4

                                                                  5   Douglas A. Pettit                              Attorney for Plaintiffs Manuel Roditi and
                                                                      Alexander P. Cohen                             Venice Berjano
                                                                  6   Petit Kohn Ingrassia Lutz & Dolin PC           Email: dpettit@pettitkohn.com
                                                                      11622 El Camino Real, Suite 300                acohen@pettitkohn.com
                                                                  7   San Diego, California 92130
                                                                  8
                                                                      Miguel Leff                                    Attorney for Plaintiffs Manuel Roditi and
                                                                  9   Law Office of Miguel Leff                      Venice Berjano
                                                                      875 Prospect St, Suite 206                     Email: miguel@lefflawoffice.com
                                                                 10   La Jolla, California 92037

                                                                 11

                                                                 12
FREEMAN MATHIS & GARY, LLP
                             3030 Old Ranch Parkway, Suite 280




                                                                 13
                                   Seal Beach, CA 90740




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                      2
